Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION


	Track One Status

The Applicant is reminded timely filing of reply to this office action as extension of time is not permitted, if extension of time is filed, the application will revert to non prioritized status. See MPEP 708.02(b) citation below with underlines for emphasis. 

708.02(b)    Prioritized Examination [R-10.2019]
II.    PROSECUTION OF AN APPLICATION UNDER PRIORITIZED EXAMINATION 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

The time periods set for reply in Office actions for applications undergoing prioritized examination will be the same as set forth in MPEP § 710.02(b). Where, however, an applicant files a petition for an extension of time to file a reply or files a request for suspension of action, the petition or request will be acted upon, but the prioritized examination of the application will be terminated. In addition, filing an amendment to the application which results in more than four independent claims, more than thirty total claims, or a multiple dependent claim will terminate the prioritized examination. Upon termination of prioritized examination, the application will be removed from the examiner’s special docket and placed on the examiner’s regular docket in accordance with its stage of prosecution.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

The goal of the Office is to provide a final disposition within twelve months, on average, of the date that prioritized status was granted. The final disposition for the twelve-month goal means that within twelve months from the date prioritized status has been granted that one of the following occur: (A) mailing of a notice of allowance; (B) mailing of a final Office action; (C) filing of a notice of appeal; (D) completion of examination as defined in 37 CFR 41.102; (E) filing of a request for continued examination; or (F) abandonment of the application. An application under prioritized examination, therefore, would not be accorded special status during appeal or interference before the Patent Trial and Appeal Board (PTAB), or after the filing of a request for continued examination. As noted above, the submission of an amendment resulting in more than four independent claims or more than thirty total claims is not prohibited, but simply terminates the prioritized examination. Thus, upon mailing of a final rejection (at which point prioritized examination is terminated), applicants may amend the claims to place them in independent form where dependent claims were found allowable, or add new claims, subject only to the limitations applicable to any application under final rejection. See 37 CFR 1.116. Similarly, upon mailing of a notice of allowance, applicants may submit amendments to the claims, again subject only to the limitations applicable to any application that has been allowed. See 37 CFR 1.312. A patent that issues will not contain any indication on its face that it was processed via prioritized examination.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale



Allowable Subject Matter
Claims 1-20 are allowed.

The following is a statement of reasons for the indication of allowable subject matter: 

The instant claims recites in an detailed and narrow manner of determining age of user on the image and permitting transaction based on meeting the age criteria. Specifically, the instant claims recites “ receiving, from the artificial intelligence image system, the prediction; determining, by the computing hardware, based on the age of the data subject and the transaction, whether the data subject meets one or more age criteria for processing personal data under the transaction; and in response to determining the data subject does not meet the one or more age criteria for the processing of personal data under the transaction, modifying, by the computing hardware, the consent receipt set to prevent a computing system from providing the data subject with access to functionality requiring valid consent”
  
The primary reason for the allowance of the claims is the inclusion of the limitation in all the claims which is not found in the prior art references.

The closest prior art found is Age Estimation from Facial Images Using Biometric Ratios and Wrinkle Analysis to Ali, which discloses the using biometric ratios and wrinkles analysis to determine the age of human and prevent selling of cigarettes or alcohol see Abstract & § III Proposed Method.  However, Ali does not disclose “ receiving, from the artificial intelligence image system, the prediction; determining, by the computing hardware, based on the age of the data subject and the transaction, whether the data subject meets one or more age criteria for processing personal data under the transaction; and in response to determining the data subject does not meet the one or more age criteria for the processing of personal data under the transaction, modifying, by the computing hardware, the consent receipt set to prevent a computing system from providing the data subject with access to functionality requiring valid consent”

The next closest prior art found is Wrinkles Energy based age estimation Using Discrete 
Cosine Transform to Khan, which discloses the wrinkles analysis to determine the age see Abstract & § II Proposed Method. However, Khan does not disclose “ receiving, from the artificial intelligence image system, the prediction; determining, by the computing hardware, based on the age of the data subject and the transaction, whether the data subject meets one or more age criteria for processing personal data under the transaction; and in response to determining the data subject does not meet the one or more age criteria for the processing of personal data under the transaction, modifying, by the computing hardware, the consent receipt set to prevent a computing system from providing the data subject with access to functionality requiring valid consent”

The next closest prior art found is Matching Facial Images using Age Related Morphing Changes to Jayasinghe, which discloses the facial images being matched for morphed aging changes see § I. Introduction  & III. Methodology. However, Jayasinghe does not disclose “ receiving, from the artificial intelligence image system, the prediction; determining, by the computing hardware, based on the age of the data subject and the transaction, whether the data subject meets one or more age criteria for processing personal data under the transaction; and in response to determining the data subject does not meet the one or more age criteria for the processing of personal data under the transaction, modifying, by the computing hardware, the consent receipt set to prevent a computing system from providing the data subject with access to functionality requiring valid consent”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	Conclusion		
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Venkat Perungavoor  whose telephone number is (571)272-7213.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on 571-272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

For more information about the PAIR system, see https://ppairmy.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VENKAT PERUNGAVOOR/Primary Examiner, Art Unit 2492                                                                                                                                                                                                        Email: venkatanarayan.perungavoor@uspto.gov